DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification

This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
  Specifically, in claims 1 and 13, it is unclear how the controller can determine that the web is shift from an intended position so that the controller moves the web to a first distance or the second distance to compensate for the shift, and in claim 8, it is unclear how the web, which  exits the second feed element, can be determined that the web is shifted and it is unclear how the first and second elements can be moved  a first lateral distance and  the second lateral distance based on the determination.

To the extent the claims are clear and positively recited structures, it is believe that the following prior art rejection is proper.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by McLaughlin (US 2011/0064507 A1).
With respect to claims 1, 3, 4, 8, 9 and 11, McLaughlin  (Fig.3) teaches a method for an apparatus 100 having a first feed element 58, a second feed element 60, wherein a web (W) is to be fed to the first feed element and from the first feed element to the second feed element ([0031-0033]) and a controller 32 to determine whether the web exiting the second feed element is shifted from an intended position; and based on a determination that the web is shifted from the intended position, cause the first feed element to be moved laterally a first distance and the 
With respect to claim 7, Fig.3 of McLaughlin shows the second feed element 60 which is angled with respect to the first feed element 58, the apparatus further comprising an input feed element 54 ([0030]), wherein the web is to be fed to the input feed element and from the input feed element to the first feed element, and wherein the input feed element extends at a common angle as the second feed element as shown in Fig.3. 

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claims 2, 6, 10, 12-15 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over McLaughlin (US 2011/0064507 A1) in view of Boucher (US 6,705,220).
	With respect to claims 13 and 14, McLaughlin (Fig.3) teaches an apparatus comprising an input feed element 54 to receive a web (W) from a first direction (A) and to turn the web to a second direction ([0029]), a first feed element 58 to receive the web from the input feed element, a second feed element 60 to receive the web from the first feed element and a controller 32 to determine a shift distance at which the web exiting the second feed element has shifted from an intended feed path,  determine a second linear movement distance for the second feed element based on the determined shift distance ([0033-0034]), “to enable adjustment of lateral position of the web” ([0035]) i.e., cause the second feed element to be moved the determined second linear 

McLaughlin does not clear teach the first feed element to be moved a first linear movement distance differing from the second linear movement distance.  
Boucher (Fig.7) teaches a method for an apparatus having a first feed element 3, a second feed element 4, the first feed element to be moved a first linear movement distance and  the second feed element to be moved the determined second linear movement distance so that the first linear movement distance differing from the second linear movement distance (Figs.2a-2g and col.7, lines 19-45 and Fig.5,col.8, third paragraph).  
In view of the teaching of Boucher, it would have been obvious to one of ordinary skill in the art to modify the apparatus of McLaughlin by moving the first feed element the first linear movement depending on the shift of the web at the second feed element so that the first linear movement distance differing from the second linear movement distance as taught by Boucher for more effective adjusting the web since the web can be adjusted at a different movement distance by each first and second  feed elements.  
With respect to claims 2, 6, 10, 12 and 15, the selection of desired movements of the first and second distances such as the first distance is half of the length of second distance or second linear movement distance is twice the distance of the first linear movement distance  or the first feed element to be moved at different rate from the second feed element would be obvious through routine experimentation depending upon of the printer's configuration, the tension and speed of the web to be fed and material of a web to be used in order to get best possible correction the feeding path of the web since the movements of first and second elements together  reduce the tension and stress of the web during printing operation.
.

Conclusion
         	
           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Birkmair et al. and Suzuki, disclose art using first and second elements to laterally adjust and change direction of a web in a printing press. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Anthony H Nguyen/
Primary Examiner, Art Unit 2853